Per Curiam.
This is an application for a peremptory writ of mandamus directed to Hon. Orren T. Williams, one of the circuit judges of Milwaukee county. It appears by the relation and the alternative writ which was issued thereon that Prank Keogh and Otis T. Hare were indicted for obtaining a certain county order by false pretenses, and that Judge Williams sustained separate demurrers to the indictment on the part of both the defendants on the ground that no offense was stated therein and discharged the defendants. Thereupon application was made to this court to exercise its power of superintending control by way of mandamus compelling Judge Williams to vacate said orders and reinstate the action and proceed with the trial thereof. An alternative writ having issued out of this court, the respondent moved to quash the same on the grounds, first, that the court is without jurisdiction, and, second, that the facts stated are not sufficient to entitle the relator to a writ of mandamus. The matter was fully argued during the January term, 1906, and a re-argument ordered, which has now been had. The six justices who participated in the hearing of both arguments are equally divided in opinion as to whether a peremptory writ should issue, and this has been the situation since the first argument took place. It is very apparent that no affirmative action in the matter *594can be taken, and that any farther attempt in that direction would be a mere waste of time. In this situation it seems that the only action that can be taken is to dismiss the proceedings.
By the Court. — Proceedings dismissed, without costs.
Timlin, J., took no part.